THEA~~~OIRNEY.GENEKAL

                           OFTEXAS




                              April 6; 19%

Mr. W. T. Oliver                     ww- 586
Game & Fish Coxxeittee
House of Representatives             Re: Constitutionality of House Bill
Austin,Texas                             23,6,56th Leg., relatingto the
                                         dutiesand authorityof the Game
                                         and Fish Commission

Dear Mr. Oliver:

         You~,have requesteda determinationon the constitutionality
                                                                  of
House Bill 236, 56th Legislature,by RepresentativeCriss Cole.

          Rouse Bill 236 is a bill to make It unlawfulto hunt, trap or
fish in this State except in accordancewith,regulations of the Came and
Fish Commissionmade pursuantto this Bill, and providingpenaltiesfor
violationsthereof.
                                                           .
          Section1 of H. B. 236 makes it unlawful'tohunt, take, kill or
possessor attemptto take, kill or possessany game bird or animal or
any fur-bearinganimsIand fish or other marine animalsin this State; and,
providesthat the Game and Fish Commissionshall from time to time declare
an open season. The Courts have held "that the State, for the purposeof
conservingits naturalresourcesand preventingwaste has the right to
regulateproduction",and may delegate,  the authorityto enforcethe laws
and make &es and r&ulatio&s,.C&ore ProductionCo. v. Thompson,11
F-S. 791,793 (~1935)
                   .~
          Section13 providesfor,penaltiee    for violationof provisionsof
the Act. Tha Legislaturecannotdelegateto an administrative     board the
power to make a law prescribinga penaltt,but it is within the power of
the Legislatureto Etuthorize  that a board or commission"prescribeduties
or ascertainconditionsupon which an existinglaw may operatein impos-
ing a penaltyand in effectuatingthe purposedesignatedin enactingthe
law”.  Tuttle vG Wood, 35 S.U.2d 1061,1065(Tex.Civ.App.  1931) writ ref.
In Section13 the offense6denouncedin the Bill are made a misdemeanor
and punishme& is set a.*-%-:tioLatiu?&s. The Bill imposesthe penalty,
not the Gams and Pish Cqm%Usiorx;the Commissionis merely authorizedto
promulgaterules and ngulatfons which prescribedutiesand detail condi-
tions under which the completeoffenseas laid down by the Bill shall
operate-

         The LegiaIaturemust set standardsto guide the discretionof
the Commission,Uoody v. City of UnixersityPark, 278 S.W.2d 912 (Tex.Civ.
App. 1955) ref. n.r.e.;&nasingAuthorityv. Higginbotbam,143 S.W.2d
Mr. W. T. Oliver,Page 2   (WW- 586 )



79,87, 135 Tex. 158 (1940); "such standardsmay be broad where conditions
must be consideredwhich cannotbe convenientlyinvestigated   by the Legis-
lature". HousingAuthorityv. Higginbotham,supra. Sections2, 3, and
6 provide standardsupon which the Commissionis to base its proclamations,
rules and regulations. Section2 requiresthe Commissionto make scienti-
fic researchinvestigations  and studiesof specificfactorsand pursuant
to such studiesprovidean open season. It requiresthe Commissionto be
specificas to quantity,sex, size, age, speciesand provide~I '~', '.
the method for taking or killing. Section3 requiresthe Commissionto
revoke or amend orders so as to prevent"depletion"or "waste"of a game
bird, game animal,fish, or fur-bearinganimal in any part of the State.
Sections4 and 5 define "Depletion"and !'Waste".Section6 provides
specialstandardsfor the taking of antlerlessdeer, prong-hornedantelope,
or wild elk. Section7 providesfor a public hearingin each countyaf-
fectedten days after notice. Sections8, 9, and 10 set up additional
proceduralstandardsto guide the action of the Commission. These sections
set up addquatestandardsto governthe conductof the Commissionin the
exerciseof its powers.

          Section2 of H. B. 236 requiresthe Commissionto conductre-
                       I* enter findingsof facts and to act upon such
search investigations~s.hd
findingsin order to preventdepletionor waste. The determination    of
facts is a proper functionof an administrativeBoard. Tuttle v. Wood,
supra,Bousing Authorityv. Higglnbotham,supra.

          House Bill 236 lays down sufficientstandardsupon which to bases,
the frameworkfor the rules and regulationsof the Commissionand pro-
vides limitsto the power of the Commissionin the promulgationof such
rules and regulations.




                     House Bill 236, 56th Legislature,
                     is constitutional in that the
                     Legislaturehas the right to de-
                     legatethe dutiesand authority
Mr. i. T. Oliver,Page 3 (wW- 586 )



                    containedthereinto the Game
                    and Fish Commission.

                                       Very truly yours,

                                       WILL WILSON
                                       AttorneyGeneralof Texas




                                           Cecil Cammack,Jr.
                                           Assistant
CC:aw

APPROVED:

OPnVIQNCOMMITTEE:

Gee. P. Blackburn,Chai-

CharlesD. Cabaxiiss
LeonardPassmore
C. Dean cavis

REVIEWEDFORTHEATTORNEY GENESAL
BY:
     W. V. Geppert